Supplemental Notice of Allowability


Examiner’ Note
This is in reference to a telephonic call from Attorney on record CATHERINE WINTER (Reg. number 38364) on 1/18/2021, the Notice of Allowance mailed on 10/26/2021 has been amended as follows:
The Reasons of Allowance has been amended as follows to correct “cut and paste” typographical error in the notice of allowance mailed on 10/26/2021 which supersedes “Reasons of Allowance” mailed in the Notice of Allowance mailed on 10/26/2021. 
There is no further change in the notice of allowance mailed on 10/26/2021.


Reasons for Allowance 
The following is a statement of reasons for the indication of allowable subject matter:  claim 1 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “The prior art of record does not teach “A process for improving the efficiency of a steam power generation plant, the process comprising: utilizing steam or water from a steam cycle of a steam power plant; and supplying a steam cycle treatment to the steam cycle, wherein the steam cycle treatment is continuously supplied to the steam cycle thereby generating a hydrophobic coating within the steam cycle” in combination with “wherein the steam cycle treatment comprises amphiphilic chemicals containing a hydrophobic section and a hydrophilic section, bolaamphiphilic chemicals, or mixtures thereof,” wherein the amphiphilic chemicals contain a “hydrophilic section comprising one or more groups selected from amines, ammoniums, acids, alcohols, ethers, phosphonates, phosphates, sulfonates, sulfates, or a combination thereof”, and a hydrophobic section comprising (1) “a saturated or unsaturated hydrocarbon,” (2) “a hydrophobic fluorinated saturated or unsaturated hydrocarbon section,” or (3) “a hydrophobic silicon containing section”, which differs from the prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
January 18, 2022